            Case 1:15-cv-00780-AWI-EPG Document 242 Filed 05/05/20 Page 1 of 2


 1

 2                                    UNITED STATES DISTRICT COURT
 3                                   EASTERN DISTRICT OF CALIFORNIA
 4

 5       GINA CARUSO,                                              CASE NO. 1:15-CV-0780 AWI EPG
 6                               Plaintiff
                                                                   ORDER REGARDING PLAINTIFF’S
 7                      v.                                         OBJECTIONS TO THE PRE-TRIAL
                                                                   ORDER AND ORDER CORRECTING
 8       OFFICER G. SOLORIO, et al.,                               PRE-TRIAL ORDER NUNC PRO TUNC
 9                               Defendants
                                                                   (Doc. No. 241)
10

11            On April 20, 2020, the Court issued a pre-trial order in this matter. See Doc. No. 241. The
12 pre-trial order contains a deadline in which to file objections. See id. On April 30, 2020, Plaintiff

13 filed timely objections in which she objects to two aspects of the pre-trial. See id.

14            First, Plaintiff objects to the description of her Exhibit No. 70. See id. The pre-trial order
15 identifies the exhibit as the “Report of Neurosurgery by Dr. Frank Yoo, dated 9/12/17.” Plaintiff

16 explains that she inadvertently failed to also identify the document attached to the neurosurgery

17 report and requests that Exhibit 70 be identified as “Report of Neurosurgery by Dr. Frank Yoo,

18 dated 9/12/17, and Discharge Summary.” This is not really an objection, it is merely an

19 identification of an error made during the pre-trial statement process. Nevertheless, as Plaintiff

20 represents that the Discharge Summary is essentially part of Dr. Yoo’s report, the Court will grant

21 Plaintiff relief and identify Exhibit 70 as requested.1

22            Second, Plaintiff objects that Section 20 of the pre-trial order (entitled “Attorney’s Fees”)
23 has an incorrect hourly rate listed. See id. The pre-trial order identifies $152 as the hourly rate,

24 but the pre-trial statement noted an hourly rate of $228. See id. Upon review, Plaintiff is correct.

25 The hourly rate identified in the joint pre-trial statement is $228. Therefore, the Court will order

26 Section 20 to be corrected to reflect that the hourly rate identified is $228, not $152.
27   1
      The Court reminds the parties that the mere fact that the pre-trial order now identifies Exhibit 70 as including a
28   Discharge Summary does not make either Exhibit 70 as a whole or the Discharge Summary in particular admissible
     per se.
         Case 1:15-cv-00780-AWI-EPG Document 242 Filed 05/05/20 Page 2 of 2


 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Plaintiff’s objections (Doc. No. 241) are SUSTAINED;
 4 2.     The pre-trial order (Doc. No. 239) is CORRECTED NUNC PRO TUNC as follows:
 5        a.     At Page 25 Line 28, the line shall now read as follows: “70. Report of
 6               Neurosurgery by Dr. Frank Yoo dated 9/12/17, and Discharge Summary”; and
 7        b.     At Page 29 Line 14, the line shall now read as follows: “work performed at $228
 8               per hour).”
 9
     IT IS SO ORDERED.
10

11 Dated: May 5, 2020
                                             SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
